Citation Nr: 1310223	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  04-37 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to September 1970, with 188 days of lost time from June 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A report of contact dated in October 2012 shows that the Veteran reportedly expressed his desire to withdraw his appeal.  However, the Veteran has not expressed his desire in writing and his representative provided a post-remand brief in January 2013, requesting that the Veteran's claims for service connection be granted.  See 38 C.F.R. § 20.204(c).  Therefore, the Board will proceed with the decision. 


FINDINGS OF FACT

1.  The Veteran is shown to have a diagnosis of PTSD due to stressors or stressful events that he as likely as not experienced in his service in the Republic of Vietnam, including incidents that equate with combat with the enemy.

2.  Resolving the benefit of the doubt in favor of the Veteran, depressive disorder had its onset in active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107(b), 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.   38 C.F.R. § 3.303(a).

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).  38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

The phrase "engaged in combat with the enemy" requires that the Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph that reads as follows: If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f).

The Veteran contends that he has a psychiatric disorder, including PTSD, related to his active military service in Vietnam.  

The service personnel records show that the Veteran served in the Republic of Vietnam from February 1968 to February 1969 and from November 1969 to November 1970.  In February 1968, the record of assignments shows that the Veteran's military occupational specialty (MOS) was Ammo. Storage Specialist and he was assigned to the 630th Ordinance Company.  In September 1968, his MOS was listed as Ammo. Guard and he was assigned to the 630th Ordinance Company.  During his second tour of duty, the service personnel records show that the Veteran was enroute to Vietnam in September 1969.  In December 1969, his MOS was Crane Shovel Operator and he was assigned to the 610th Engineer Company.  On January 21, 1970, his MOS was Dump Truck Driver and he was assigned to the 73rd Engineer Company.  The service personnel records also show that the Veteran served during the Tet Counter Offensive and the Vietnam Counter Offensive Phases IV, V, and VI.  

With respect to in-service stressors, the Veteran reported that he was raped by three black men while on guard duty in August 14 or 15, 1968.  He stated that he was taken to an Army medical unit and the rape was covered up by his 1st Sergeant.  He went to the hospital for two weeks and had a diagnosis of malaria.  In another statement, the Veteran reported that on many convoys, he saw people killed, dead bodies everywhere, and witnessed ears being cut off.  

In an earlier statement, he explained that he arrived in-country in February 1968.  He stated that he was assigned to the 630th Ammo. Brigade and during the Tet Offensive, the ammo. dump was rocketed more than once.  He also reported that he saw an ammo pad blown up.  He also reported that he was sent to Pleiku and ambushed in a mountain pass and two men were killed.  He reported that he saw a B40 rocket hit and wounding four or five men.  During his second tour in Vietnam, he stated he was transferred to the 73rd Engineer Company and sent to a place called Whiskey Mountain, about twenty miles from the Phan Thiet Combat Engineers building.  He stated that not long after he was settled in, he was sent out to clean a culvert and a medic was killed.  

In his statement in support of a claim for service connection for PTSD secondary to a personal assault, the Veteran reported that he was raped by three men.  He stated that he went to medical evacuation the next day and requested a change in MOS, was absent without leave (AWOL), had worse performance evaluations, constant depression, anxiety, and bad dreams.  He stated that he used drugs and drank to numb his symptoms.  

In a June 2003 response from the Center for Unit Records Research (CURR), an enclosed copy of the historical report submitted by the 610th Engineer Company showing the unit's location and significant situations encountered by the unit during that period.  It was noted that there were copies of the U.S. Army casualty reports that documented the death of Staff Sergeant (SSG) G.H.E. and the wounding of Specialist Five (SP5), J.L.J., both on September 7, 1970, and reported by the 173rd Airborne Brigade.  The unit history of the 610th Engineer Company shows that in March 1968, the company was attached to the 87th Engineer Battalion to work on road construction projects and that from March 1968 to January 1969, the 610th remained with the 87th Engineer Battalion and contributed to the mission.  It was noted that during mid 1969, (the Veteran returned to Vietnam in November 1969 and was assigned to the 610th Engineer Company in December 1969), the company was assigned to the 19th Engineer Battalion (CBT) where it supported construction efforts under extremely active combat conditions and that the company was then reassigned to the 937th Engineer Group (CBT) in November 1970.  

The Veteran was referred by the Texas Rehabilitation Commission for a psychiatric examination in reference to his Social Security Disability claim.  The Veteran reported that he had been depressed since 1970.  He stated that his depression was intermittent until over one year ago and has been continuous since then.  He also reported that he was a demolition engineer and disarmed land mines during his military service in Vietnam.  He was not injured, but witnessed injuries and death.  The DSM-IV diagnoses were listed as major depressive disorder, recurrent - based on the history of recurrent depression, and PTSD, chronic (provisional), alcohol dependence in remission, and polysubstance abuse in remission.  

The Veteran was provided a VA examination in November 2002.  The claims file was reviewed by the examiner.  The examiner noted that his primary complaints were nightmares regarding the death of two soldiers killed by an anti-tank mine.  The examiner noted that the Veteran was a combat engineer and his tasks involved clearing mines in the morning and doing construction work in the afternoon and that his time in Vietnam was difficult for him and that he went AWOL on some occasions and used alcohol and drugs.  The examiner noted that there were no records indicating that the Veteran was actually in combat, but he did report that he was in a convoy between Pleiku and An Khe and the convoy was ambushed.  However, he was a combat engineer and combat engineers' convoys were frequently fired upon, so it was assumed that the Veteran met criterion A.  However, the examiner found that the Veteran did not meet Criterion C, Criterion D, or Criterion E.  On Axis I, diagnoses of methamphetamine dependence, cannabis dependence, alcohol dependence, nicotine dependence, and polysubstance abuse were listed.  On Axis II, a diagnosis of antisocial personality disorder was listed.  

In an October 2002 VA treatment record, the staff psychologist noted that the Veteran was seen for PTSD treatment and the Veteran's first assignment was outside his MOS when he was assigned to an ammo. dump which was hit by a rocket.  He reported that he witnessed two people being killed during his second tour in Vietnam.  
In a September 2002 VA treatment record, the Veteran reported longstanding depression.  He stated that he was seen for psychiatric problems while in service.  The impression was listed as depression, long-standing since 1970, past history of alcohol abuse, in remission, and past history of drug abuse, currently in remission.  

A September 2002 VA treatment record shows that the Veteran reported witnessing many men killed including from mortar fire, that he was ambushed in Ming Yang Pass.  In 1970, he reported that two friends were killed by a mine and that he was raped in Vietnam.  The nurse practitioner listed a diagnosis of PTSD - military and sexual on Axis I.  

In reviewing the evidence above, the Board finds that the service personnel records, including the unit history of the 610th Engineer Company, supports the Veteran's contentions that he was exposed to combat during his service in Vietnam.  As noted above, the Veteran reported that he saw people killed and injured, generally witnessed enemy fire, and reported on several occasions as being ambushed during a convoy.  The unit history of the 610th Engineer Company dated in February 1972 shows that, in mid 1969, the company was assigned to the 19th Engineer Battalion (CBT), where it supported construction under extremely active combat conditions.  The Board notes that the Veteran was assigned to the 610th Engineer Company for a short time during his second tour and then assigned to the 73rd Engineer Company.  Nonetheless, during the Veteran's assignment to the 610th Engineer Company, it was noted that the company supported construction under active combat conditions.  See VAOPGCPREC 12-99, (Oct. 18, 1999) (holding that the determination of whether a veteran "engaged in combat with the enemy" depends on multiple factors, including the requirement that the veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and that the issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis).  The service personnel records also show that the Veteran served during the Tet Counter Offensive, the Vietnam Counter Offensive Phases IV, V, and VI.  Based upon the evidence of record, the Board finds that the evidence for and against the Veteran's claim for service connection for PTSD is in relative equipoise on the question of whether the Veteran engaged in combat with the enemy during active duty service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran engaged the enemy in combat. 

In addition, the Veteran's claimed in-service stressor events, consisting of witnessing enemy fire and being ambushed during a convoy, are likely consistent with the places, types, and circumstances of his service.  The Board notes that the service personnel records do not reflect combat service, however, as noted above, the unit records indicate that the Veteran's assigned company worked on construction under dangerous conditions and supported a combat battalion.  Given the Veteran's reports that he was exposed to enemy fire and witnessed attacks, the Board finds that his reported stressor events are consistent with his service.  

Thus, the remaining question is a link between the Veteran's current PTSD and his in-service stressors.  

Here, the Board notes that the Veteran did not report to a VA examination scheduled in July 2012.  However, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, as is the case here, the claim shall be rated based on the evidence of record.  38 C.F.R.          § 3.655(b) (2012).  The VA treatment records reflect numerous diagnoses of PTSD.  In an October 2000 VA treatment record, the Veteran reported that he served in the Republic of Vietnam and that he saw several people killed when he was digging out a bunker.  He also noted sexual and physical abuse by his father.  The examining physician explained that the Veteran's problems began with childhood abuse and were exacerbated by his experiences in the Republic of Vietnam.  The psychological testing was consistent with an individual having difficulty with PTSD from both adult and childhood sources.  In the February 2001 VA treatment record, a diagnosis of PTSD was listed on Axis I and it was noted that the Veteran served in Vietnam and was a combat engineer and worked in an ammo. depot.  A September 2002 VA treatment record shows that the Veteran reported his stressors including witnessing men killed from mortar fire and being ambushed in Ming Yang Pass.  On Axis I, a diagnosis of PTSD - military and sexual was listed.  A November 2000 psychiatric examination report shows that the Veteran reported witnessing deaths and injuries during his military service in Vietnam.  On Axis I, a diagnosis of PTSD (provisional) was listed.  Finally, a May 2009 VA treatment record noted that the Veteran's stressors included combat, although the VA psychologist noted that the specific trauma was not discussed due to the Veteran's suicidal ideation.  The psychologist explained that the Veteran met Criterion B, C, and D and the testing suggested PTSD and severe depression.  On Axis I, diagnoses of major depressive disorder was listed and PTSD were listed.

The Board notes that the medical evidence is limited in this case; however, the Board finds that the evidence is at least in equipoise as to whether the Veteran has PTSD that is related to traumatic experiences in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of entitlement to service connection for PTSD.  See 38 U.S.C.A. 5107(b); 38 C.F.R. §§ 3.102, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that there are differing medical findings as to whether a diagnosis of PTSD and/or depressive disorder is/are appropriate.  However, it is not necessary for the Board to determine whether the Veteran's proper psychiatric diagnosis is PTSD or depressive disorder, as service connection is warranted regardless of which diagnosis is chosen.  With respect to a depressive disorder, the Veteran claimed that he experienced psychiatric symptoms since separation from active service.  The service treatment records show that the Veteran reported experiencing depression and/or excessive worry and trouble sleeping on enlistment to active service; however, the Veteran's psychiatric condition was clinically evaluated as normal.  Therefore, the Veteran is presumed sound upon entry.  See   38 U.S.C.A. § 1111.  The separation report of medical history shows that the Veteran reported experiencing depression and/or excessive worry, nightmares, and trouble sleeping.  The Veteran has reported that he experienced depression since his service in Vietnam.  In fact, in his claim for benefits in 1994, he reported that the onset of his psychiatric symptoms began during active service.  Further, the September 2002 VA physician noted long-standing depression since 1970 (during the Veteran's period of active service).  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a depressive disorder that is related to active military service and therefore, service connection for a depressive disorder is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran also requested service connection for anxiety.  The VA treatment records show that the Veteran was prescribed Lorazepam for anxiety/insomnia.  However, the records do not establish a separately diagnosed anxiety disorder and the medical evidence indicates that his anxiety is a symptom of his now service-connected PTSD.  The VA treatment records also show that the Veteran has been diagnosed with a personality disorder.  With respect to a personality disorder, personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(c).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


